299 F.2d 126
MID-AMERICA PIPELINE COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent,Northern Natural Gas Company, Intervenor.
No. 16694.
United States Court of Appeals District of Columbia Circuit.
January 26, 1962.

William W. Ross and J. David Mann, Jr., Washington, D. C., for petitioner.
Howard E. Wahrenbrock, Solicitor, Federal Power Commission, for respondent.
Justin R. Wolf and Charles A. Case, Jr., Washington, D. C., for intervenor.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and FAHY, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of respondent's motion to dismiss, of intervenor's memorandum in support, of petitioner's response and of respondent's reply, and it appearing that the issues petitioner attempts to raise in this petition for review may be raised in any review of the final order of the Commission in these proceedings, it is


2
ORDERED by the Court that this petition for review be, and it is hereby, dismissed.


3
WILBUR K. MILLER, Chief Judge, would deny the motion to dismiss without prejudice to its renewal at the hearing of this case on the merits.